DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 8 June 2021 and not repeated herein is overcome and hereby withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claim 14 recites the phrase “over the entire film” however there is insufficient written description support for a laminated film in which the inside film and outside film are bonded together over the entirety of the laminate film. In the remarks filed 8 September 2021, Applicant asserts that support for the amendments made to claim 14 can be found in paragraphs 0021 and 0022 of the filed specification as well as Figures 15 and 16.  However, after thorough review of cited paragraphs and figures, the Examiner has determined that there is no disclosure or suggestion that the two claimed layers are bonded together over the entire surface of the film.  Therefore, this limitation does not have sufficient written description support.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al., JP 2014/046655A (“Aikawa”) in view of Watterott, EP 2565131 (“Watterott”) (both references newly cited)(machine translation of each reference provided herewith).
Regarding claim 14, Aikawa discloses an ornamental laminate packaging film comprising an inside film and an outside film wherein the laminate film is provided with a raised part protruding towards the outside film [0001, 0006-0008, 0016, 0020, 0028, 0037-0039, Figs. 3-8]. The raised part may be letters or a pattern [0034, 0035, 0055].  The laminate film is formed by stacking the inside and outside films on top of each other and subsequently laminating the two film together [0007].  The Examiner reasonably interprets the resulting laminated film as comprising an inside film which is fully bonded over the entire length of an outside film as claimed.   
Aikawa does not explicitly teach that the inside film stretches to a greater degree than the outside film and is squeezed toward an outer side of the raised part in a vicinity of an inside edge of the raised part.  However, the inside film of the laminate film of Aikawa is a soft film formed from polyethylene and the outside film is formed from a high strength stretched nylon [0007, 0028, 0036].  The inside film has an elastic modulus and Young’s modulus which are smaller than the outside film [0037]. Additionally, Aikawa teaches forming the raised part via a cold compression method [0038, 0039].  Turning to Applicant’s disclosure, the Examiner notes that the specification as filed discloses that inside film is more stretchable than the outside film and that the raised part may be formed by cold compression [0011, 0021, 0026]. Applicant’s specification also discloses that the inside film may be formed from polyethylene and the outside film may be formed from stretched nylon [0019].  
Thus, in light of Applicant specification, it is apparent that the film of Aikawa is identical to or substantially identical to the film claimed and disclosed by Applicant in terms of composition of each layer, the stretchability of each layer, and method by 
Aikawa silent regarding the raised part of the film having a metallic lust which differs in hue, brightness, chroma, and/or glossiness relative to other parts of the film.  
Watterott discloses a laminate packaging film comprising an embossed relief (i.e. a raised part) in the form of lettering [0001, 0007-0009, 0013, 0018, 0038, 0039].  Watterott teaches coating the relief with a reflective coating (i.e. provide metallic luster) for the purpose of facilitating machine recognition or increase shading [0024].
Aikawa and Watterott are both directed towards laminate packaging film comprising a raise part which forms letters.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Aikawa by coating the raise part with a reflective coating (i.e. a coating having metallic luster) as taught by Watterott in order to facilitate machine recognition or increase shading. The resulting laminate film would have been the same as that claimed.

Response to Amendment
Claims 1-5 and 8-13 are allowable.  

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.